
	
		III
		110th CONGRESS
		1st Session
		S. RES. 134
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Durbin (for himself,
			 Mr. Coleman, Mr. Cochran, Mr.
			 Inouye, and Mr. Isakson)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 6, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			September 7, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating September 2007 as Adopt
		  a School Library Month.
	
	
		Whereas extensive research has demonstrated a link between
			 high-quality school libraries and student achievement in the classroom and on
			 standardized tests, regardless of the level of poverty or family instability
			 experienced by the student;
		Whereas 37 percent of all fourth grade children in the
			 United States are reading at below-basic reading levels;
		Whereas the school libraries of the United States are
			 valuable tools that could be used to inspire and enhance literacy for all
			 children;
		Whereas, to become a lifelong reader, a student must be
			 exposed to adults who read regularly and serve as positive reading role
			 models;
		Whereas school librarians are—
			(1)instrumental in
			 helping teachers educate the students of the United States; and
			(2)through the use
			 of books, computer resources, and other resources, a necessary component for
			 expanding the curriculum of the public schools of the United States;
			Whereas the school libraries of the United States are used
			 as media centers to provide students with opportunities to interact with
			 computers and other electronic information resources;
		Whereas the use of school library computers helps students
			 develop media and technological skills, including—
			(1)critical
			 thinking;
			(2)communication
			 competency; and
			(3)the ethical and
			 appropriate use of technology information access, retrieval, and
			 production;
			Whereas the school libraries of the United States serve as
			 a gathering place for students of all ages, backgrounds, and interests to come
			 together to debate ideas;
		Whereas only approximately $1,000,000,000 is allocated to
			 school libraries each year, which translates to $0.54 per student; and
		Whereas numerous programs, including the READesign program
			 of the Heart of America Foundation, are working to reestablish school libraries
			 as the hearts of the public schools of the United States by—
			(1)offering
			 intensive care for school libraries though efforts designed—
				(A)to redecorate
			 school libraries;
				(B)to revitalize
			 technology available to school libraries; and
				(C)to replenish the
			 book shelves of school libraries; and
				(2)renewing
			 community support and interest for—
				(A)enriching the
			 lives of children; and
				(B)helping students
			 regain lost opportunities for learning: Now, therefore, be it
				
	
		That the Senate—
			(1)designates
			 September 2007 as Adopt a School Library Month to raise public
			 awareness about the important role school libraries play in the academic
			 achievement of children; and
			(2)calls on the
			 Federal Government, States, local governments, schools, nonprofit
			 organizations, businesses, and the people of the United States to observe the
			 month with appropriate ceremonies, programs, and other activities.
			
